Van Brunt, J.
I am unable to see any ground for ordering a resale of the premises in question.
That they were not sold in separate parcels, it seems to me cannot be a valid objection, because no request to sell in parcels was made to the referee; because the referee investigated the question as to the advisability of selling in parcels and became satisfied that it should be sold in hulk; and because the premises, although consisting of several lots, seem to have been so built upon as really to constitute one establishment.
The objection that the purchaser had an arrangement with the plaintiff to take a mortgage upon the premises in case he became the purchaser, whereas the terms of sale announced by the auctioneer contained no such privilege, seems to be untenable.
The plaintiff might well be willing to make a loan upon the premises if one person bought, which he would he entirely unwilling to make if another person bought. The terms announced by the auctioneer were such as the plaintiff had the right to exact, and this agreement to loan in case one particular person' bought did not deter any person from bidding upon the sale. I think, therefore, that the order appealed from should he affirmed, with costs and disbursements.
*25Charles P. Daly, Ch. J., concurred.
Order affirmed, with costs.